DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “counter-holding element” as in claims 11 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “counter-holding element”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 20 recite “a counter-holding element”.  It is unclear as to what such “counter-holding element” is, since such limitation does not appear to be disclosed in the specification or shown in the drawings.  For the purposes of this examination, it is assumed that “counter-holding element” is a “holding element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-16, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (US 6,923,177).
As to claim 1, Hart discloses a diving apparatus for supplying breathing air, the diving apparatus comprising:
a basic body 11;
a tank interface 30 configured to connect to at least one breathing air tank 21 for an inlet of breathing air from the breathing air tank into the diving apparatus;
a mouthpiece interface 61 configured to connect to a mouthpiece (generally at 32) for a supply of breathing air from the diving apparatus;
a pressure reducer 32,30 arranged in a gas path of the diving apparatus between the tank interface and the mouthpiece interface for reducing a gas pressure of the breathing air;
a display device 35 comprising a display instrument 35 and a display line 36; and
a holding element 106 configured to detachably fasten the display line at the basic body.

As to claim 2, Hart discloses wherein:
the basic body 11 has an outer side and an inner side; and
the holding element 106 is arranged on the inner side of the basic body.
As to claim 3, Hart discloses (see figures 6 and 7) wherein the basic body 11,70 comprises an opening (openings in body 11, 70 allow for passage of hoses/lines) for guiding through the display line from the inner side to the outer side, wherein the display instrument 35 is arranged on the outer side.
As to claim 4, Hart discloses a stowing bracket 106 for stowing and detachably fastening of the at least one display instrument at the basic body.
As to claim 5, Hart discloses wherein the holding element 106 is configured for a tool-free fastening and removal of the display line 36 at the basic body 11,70.
As to claim 7, Hart discloses wherein the at least one display line 36 is configured as a pressure measuring line and/or the at least one display instrument 35 is configured as a manometer.
As to claim 8, Hart discloses wherein:
the display line 36 has a free section and a fastened section formed from a part of the free section by the detachable fastening of the display line at the holding element 106; and
the holding element 106 is arranged at the basic body 11/70 such that a length of the free section is shortenable and the fastened section can be produced and/or can be lengthened by the detachable fastening of the display line at the holding element.
As to claim 10, Hart discloses wherein the holding element 106 is configured to cooperate with the display line 36 to orient the display line at least in a first defined arrangement and in a second defined arrangement (dependent upon how the display line is attached to holding element 106).
Insofar as understood, as to claim 11, Hart discloses wherein:
the display line 36 comprises a counter-holding element 106; and
the counter-holding element 106 is configured for the detachable fastening with the holding element 92.
As to claim 12, Hart discloses wherein the basic body 11,70 has at least one guide element comprising a raised section and/or one recess (i.e. hole in bag 70 for allowing display line 36 to exterior of bag), for guiding the display line.
As to claim 13, Hart discloses a diving system comprising:
a breathing air tank 21 and/or a mouthpiece (generally at 32); and
diving apparatus for supplying breathing air, the diving apparatus comprising:
a basic body 11;
a tank interface 30 configured to connect to the breathing air tank for an inlet of breathing air from the breathing air tank into the diving apparatus;
a mouthpiece interface 61 configured to connect to the mouthpiece for a supply of breathing air from the diving apparatus;
a pressure reducer 32,30  arranged in a gas path of the diving apparatus between the tank interface and the mouthpiece interface for reducing a gas pressure of the breathing air;
a display device 35 comprising a display instrument 35 and a display line 36; and a holding element 106 configured to detachably fasten the display line at the basic body.
As to claim 14, Hart discloses wherein:
the basic body 11 has an outer side and an inner side; and
the holding element 106 is arranged on the inner side of the basic body.
As to claim 15, Hart discloses (see figures 6 and 7) wherein the basic body 11,70 comprises an opening (openings in body 11, 70 allow for passage of hoses/lines) for guiding through the display line from the inner side to the outer side, wherein the display instrument 35 is arranged on the outer side.
As to claim 16, Hart discloses a stowing bracket 106 for stowing and detachably fastening of the at least one display instrument at the basic body.
As to claim 18, Hart discloses wherein the at least one display line 36 is configured as a pressure measuring line and/or the at least one display instrument 35 is configured as a manometer.
As to claim 19, Hart discloses wherein:
the display line 36 has a free section and a fastened section formed from a part of the free section by the detachable fastening of the display line at the holding element 106; and
the holding element 106 is arranged at the basic body 11/70 such that a length of the free section is shortenable and the fastened section can be produced and/or can be lengthened by the detachable fastening of the display line at the holding element.
Insofar as understood, as to claim 20, Hart discloses wherein:
the display line 36 comprises a counter-holding element 106; and
the counter-holding element 106 is configured for the detachable fastening with the holding element 92.
As to claim 21, Hart discloses wherein the basic body 11,70 has at least one guide element comprising a raised section and/or one recess (i.e. hole in bag 70 for allowing display line 36 to exterior of bag), for guiding the display line.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 6,923,177).
As to claims 6 and 17, Hart is silent to another holding element; however, the provision of another holding element would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since doing so would provide additional attachment points for hoses/lines or other equipment.
As to claim 9, Hart discloses a holding mount 92, but is silent to two holding mounts. The provision of another holding element 92 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since doing so would provide additional attachment points for hoses/lines or other equipment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678